COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judges Annunziata and
          Clements
Argued at Alexandria, Virginia


MICHAEL TERRY SWICK, S/K/A
 MICHAEL TERRY SWICK, JR.
                                        MEMORANDUM OPINION * BY
v.   Record No. 1282-02-4      CHIEF JUDGE JOHANNA L. FITZPATRICK
                                             JUNE 24, 2003
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF STAFFORD COUNTY
             Russell I. Townsend, Jr., Judge Designate

           J. Bruce Strickland (Phillip Sasser, Jr.;
           Murphy & Strickland; Jarrell, Hicks &
           Sasser, P.C., on brief), for appellant.

           Amy Hay Schwab, Assistant Attorney General
           (Jerry W. Kilgore, Attorney General, on
           brief), for appellee.


     Michael Terry Swick (appellant) was convicted in a jury

trial of aggravated malicious wounding, in violation of

Code § 18.2-51.2. Appellant contends that (1) the trial court

erred in limiting cross-examination of his alleged accomplice

and (2) the evidence was insufficient to prove the victim's

injury was permanent and significant.   For the following

reasons, we affirm.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                             I.   BACKGROUND

        "'When considering the sufficiency of the evidence on

appeal of a criminal conviction, we must view all the evidence

in the light most favorable to the Commonwealth and accord to

the evidence all reasonable inferences fairly deducible

therefrom.    The jury's verdict will not be disturbed unless

plainly wrong or without evidence to support it.'"        Hucks v.

Commonwealth, 33 Va. App. 168, 177, 531 S.E.2d 658, 662 (2000)

(quoting Clark v. Commonwealth, 30 Va. App. 406, 409-10, 517

S.E.2d 260, 261 (1999)).

        So viewed, the evidence established that on November 26,

1999 Tobias Holovoka was beaten and robbed outside a bar in

Stafford County.    Before he entered the bar, Holovoka saw people

whom he did not recognize standing in the parking lot.       Later in

the evening, Holovoka left the bar to check on his wife and he

was attacked by two men.     "I was walking down the sidewalk,

pretty much just blacked out right there . . . .       I believe I

had lost consciousness for a while . . . .       I had suffered a

blow to the back of my head and I assumed that, . . ., I was

just knocked out right then and there."        He heard two different

male voices.    One said "let him go, let's get out of here, or

just let's get out of here . . . ."       Holovoka was "bleeding from

[his] head and from [his] face, and . . . had, . . ., countless

. . . bruises all up and down [his] back . . . [he] could feel

them.    For a long time."

                                  - 2 -
     Holovoka was taken to the hospital and treated for a

non-depressed skull fracture, a tripod fracture of his facial

bones and a scapula fracture.   He remained in the hospital for

three days.    At trial, two years and two months after the

attack, Holovoka testified that he still had constant numbness

in his face and several scars under his hairline.   He stated

that at the time of the attack he had approximately one hundred

and forty dollars in his wallet.

     James McCroskey, appellant's co-defendant, 1 testified that

he and appellant agreed to break into cars and "see what [they]

could find."   They took several items, including a roofing

hammer and a twelve pack of beer, from cars that were parked in

front of the bar.   McCroskey described the attack on Holovoka as

follows:

           I had took [sic] a twelve pack of beer
           around the corner of the buildings and . . .
           [Holovoka] . . . came up and approached me
           . . . . He . . . told me he saw us breaking
           into the cars, confronted me. Me and him
           got into a confrontation. [Appellant] came
           up behind him, said, 'You're messing with my
           boy,' and hit him in the head with the
           hammer.

Appellant then took Holovoka's money from his wallet.

     Shortly after the attack on Holovoka, appellant and

McCroskey went to Geri Norrell's trailer.   Norell testified that



     1
       McCroskey, prior to this trial, pled guilty as a principal
in the second degree to the malicious wounding and robbery of
Holovoka.

                                - 3 -
appellant told her that "he beat the s**t out of somebody and he

got some money."

     The Commonwealth filed a motion in limine requesting the

trial court to exclude evidence of alleged uncharged, criminal

activities of McCroskey.    Counsel for appellant proffered the

following:

             My client found out that his co-defendant
             had taken . . . weapons from [Mario Puga]
             and he informed [Puga], in return, or had
             [McCroskey] return those weapons to [Puga].
             [Puga] will testify to that, . . ., and that
             he thanked [appellant] for doing so and
             admonished [McCroskey] and that, . . .,
             shows bias, a series of events and the fact
             that . . . . [Appellant] turned [McCroskey]
             in [to Puga] . . ., about those weapons.
             Now, there was no police involvement at that
             time, because he'll testify that he wanted
             to avoid that. . . . He actually has a
             reason to try . . . to get even with
             [appellant] in just the weapons alone. . . .

The incident described by counsel for appellant allegedly

occurred two and a half hours before appellant and McCroskey

agreed to take items from the cars and the attack on Holovoka.

The trial court granted the motion stating "[t]he Court finds

that the evidence of Mr. McCroskey's alleged involvement in

uncharged burglary of firearms is not a proper subject for

impeachment in the trial against [appellant]. . . .    [T]he two

incidents are not related, are not connected, they involve

different parties, and that [they are] not proper evidence that

can be used to impeach on the grounds of bias."



                                 - 4 -
     A jury convicted appellant of aggravated malicious

wounding.

                         II.   MOTION IN LIMINE

     Appellant first contends the trial court erred in limiting

his cross-examination of McCroskey about the theft of guns from

Mario Puga earlier on the night of the attack.    Appellant argues

that, because he told Puga that McCroskey took the items,

McCroskey had a motive to fabricate his testimony.

            It is well settled in Virginia that a
            litigant's right to impeach the credibility
            of adverse witnesses by showing their
            participation in criminal conduct has been
            confined to questions about a conviction for
            a felony, perjury, and a misdemeanor
            involving moral turpitude. This limitation
            upon a defendant's impeachment rights is a
            reasonably necessary measure to restrict the
            scope of a criminal trial. . . . [A]dmission
            of unadjudicated crimes for purposes of
            general impeachment of a witness would "lead
            to confusion in directing the jury's
            attention to collateral matters and away
            from the issues in the case."

Ramdass v. Commonwealth, 246 Va. 413, 423, 437 S.E.2d 466, 472

(1993) (quoting Clark v. Commonwealth, 202 Va. 787, 790, 120

S.E.2d 270, 273 (1961).

     In the instant case, McCroskey's conduct was clearly

collateral and had no relevance to a possible motive for

McCroskey to fabricate his testimony.     McCroskey was never

charged with any offense relating to the earlier taking and

return of Puga's guns.    Shortly after the incident, appellant

and McCroskey agreed to commit further unlawful acts and

                                  - 5 -
remained with each other before, during and after the attack.

The proffered evidence fails to meet any threshold of relevance

or connection to any bias or motive to fabricate.

       Additionally, at trial, McCroskey was fully cross-examined

about any possible bias.    His admissions included the following:

1) he was intoxicated the night of the attack; 2) he was also

known as "Loco McCroskey;" 3) he gave several inconsistent

statements about the events on the night of the attack;

4) between the time of his preliminary hearing and his

indictment, the Commonwealth amended his charge from aggravated

malicious wounding to malicious wounding; 5) after he agreed to

testify against appellant, his bond status was changed from "no

bond" to "$10,000 personal recognizance;" 6) a later failure to

appear warrant was "dropped" on the same date he entered a

guilty plea to robbery and malicious wounding specifically as a

principal in the second degree; and 7) his sentencing on the

instant charges was continued until after he testified in

appellant's trial.   Under these facts, the trial court did not

err.

                  III.   SUFFICIENCY OF THE EVIDENCE

       Appellant next contends that the evidence failed to prove

Holovoka's injuries were sufficiently severe and caused

permanent and significant damage as required by Code

§ 18.2-51.2.   We disagree.



                                 - 6 -
     Code § 18.2-51.2 provides in pertinent part:   "If any

person maliciously . . . wounds any other person, or by any

means causes bodily injury, with the intent to main, disfigure,

disable or kill, he shall be guilty of a Class 2 felony if the

victim is thereby severely injured and is caused to suffer

permanent and significant physical impairment."

     Appellant argues that facial scarring and numbness are not

"significant" and no medical evidence established Holovoka

suffered any permanent restrictions on his activities, permanent

impairment or any cosmetic disfigurement.   This argument is

without merit.   Holovoka testified that he continues to have

constant "numbness in the left side of [his] face" and scars on

his head.   The emergency room physician testified that he

suffered fractures of his facial bones and shoulder blade.

     A scar on a victim's face is sufficient to satisfy the

significant and permanent requirement of the statute.     See

Commonwealth v. Donkor, 256 Va. 443, 507 S.E.2d 75 (1998) (four

to six inch long facial cut); and Newton v. Commonwealth, 21

Va. App. 86, 462 S.E.2d 117 (1995) (several facial cuts

resulting in scars).

     There is no requirement that permanency be established

solely by medical evidence.   Two years and two months after the

attack, Holovoka still had scars on his head and a constant

numbness in his face.   The nature and extent of Holovoka's



                               - 7 -
injuries were undisputed.   Credible evidence supports the jury's

finding that Holovoka's injuries were both severe and permanent.

     For the foregoing reasons, we affirm appellant's

conviction.

                                                         Affirmed.




                               - 8 -